o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------------------------- number info release date conex-135309-09 uil the honorable todd platts member u s house of representative sec_2209 east market street york pa attention ------------------ dear congressman platts this letter responds to your enquiry dated date submitted on behalf of a constituent who requested information about the first-time_homebuyer credit specifically your constituent asked if he can take the first-time_homebuyer credit for the purchase of a two-dwelling unit home duplex we understand that the constituent intends to live in one dwelling_unit and rent out the other dwelling_unit generally sec_36 of the internal_revenue_code provides for a refundable_credit to first-time homebuyers for the purchase of a principal_residence for residences purchased in the amount of the credit is ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure for purposes of sec_36 the term principal_residence has the same meaning as in sec_121 a principal_residence may be a house a houseboat a house trailer a mobile home a cooperative apartment or a condominium if a taxpayer owns property and uses part of the property as his principal_residence and uses a separate part to produce rental income the taxpayer must allocate the purchase_price of the property between the residential part and the rental part for example if a taxpayer owns a duplex and lives in one dwelling_unit and rents out the other separate dwelling_unit the taxpayer must allocate the purchase_price of the property between the dwelling units see page sec_3 and of publication selling your home enclosed accordingly a taxpayer can take the first-time_homebuyer credit only for the portion of the purchase_price of the property allocable to the taxpayer’s dwelling_unit and not for the entire purchase_price of the property conex-135309-09 i hope this information is helpful if you have any questions on the first-time_homebuyer credit please contact -----------------------------at --------------------- sincerely george j blaine associate chief_counsel income_tax and accounting enclosure
